Case: 1:19-cv-00413-MWM-SKB Doc #: 11 Filed: 06/10/20 Page: 1 of 2 PAGEID #: 80

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
REBECCA BREITENSTEIN, : Case No. 1:19-cv-413
Plaintiff, : Judge Matthew W. McFarland
vs.

ERIC C. DETERS, et al.,

Defendants.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 9), GRANTING
MOTIONS TO DISMISS (DOCS. 3, 4) AND TERMINATING CASE

 

This legal malpractice action is before the Court on the Report and
Recommendation (Doc 9) of United States Magistrate Judge Stephanie K. Bowman.
Magistrate Judge Bowman recommends that the Court grant Defendants’ Motions to
Dismiss for lack of subject matter jurisdiction and either dismiss or stay the case. In
response to the Report and Recommendation, Plaintiff requests that the Court stay this
case, rather than dismiss it, because she is represented in the underlying litigation by
separate counsel, “who was hired by Defendants but is not a part of that law firm.”
(Doc. 10.)

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Plaintiff alleges that
Defendants committed legal malpractice in a lawsuit that she brought in the Hamilton

County Court of Common Pleas at Cincinnati, Ohio. That court dismissed Plaintiff's
Case: 1:19-cv-00413-MWM-SKB Doc #: 11 Filed: 06/10/20 Page: 2 of 2 PAGEID #: 81

claims—a decision that she has appealed. Because the appeal is still pending, Plaintiff's
claims are not ripe and the Court does not have subject matter jurisdiction. It is unclear
whether any of Plaintiff's claims in this case will still be viable if she is successful in her
state court appeal. In these circumstances, dismissal of the action, rather than a stay, is
proper. This is not a case where the Court can be assured that, pending the completion
of a future event, there will be a case or controversy within its subject matter
jurisdiction. Accordingly, the Court ADOPTS the Report and Recommendation (Doc.
9), GRANTS Defendants’ Motions to Dismiss (Docs. 3, 4), and DISMISSES this action
WITHOUT PREJUDICE. This case is hereby TERMINATED on the Court's docket.
IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

we Heh. Hida

JUDGE MATTHEW W. McFARLAND
